1

2

3                                        UNITED STATES DISTRICT COURT

4                                            DISTRICT OF NEVADA

5                                                        ***

6
      JOHN TURNER,
7
                            Plaintiff,
8                                                           2:16-CV-02413-RFB-VCF
      vs.                                                   ORDER
9     LAS VEGAS METROPOLITAN POLICE
      DEPARTMENT, et al.,
10
                            Defendants.
11

12
            Before the court are the following motions:
13
            1. Motion for Appointment of Counsel (ECF No. 97),
14
            2. Motion for Copy of Documents Needed (ECF No. 100), and,
15
            3. Motion for Copy of Documents Needed (ECF NO. 107).
16
     Motion for Appointment of Counsel
17
            A litigant in a civil rights action does not have a Sixth Amendment right to appointed counsel.
18
     Storseth v. Spellman, 654 F.2d 1349, 13253 (9th Cir. 1981).
19
            The court may appoint counsel under 28 U.S.C. § 1915 only under exceptional circumstances.
20
     Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991). “A finding of exceptional circumstances requires
21
     an evaluation of both the likelihood of success on the merits and the ability of the petitioner to articulate
22
     his claims pro se in light of the complexity of the legal issues involved. Neither of these factors is
23
     dispositive and both must be viewed together before reaching a decision.” Id. (citations and internal
24
     quotation marks omitted). The court has reviewed the complaint and filings in this case. The claims are
25
1    not complex. Here, the Court does not find exceptional circumstances that warrant the appointment of

2    counsel. Plaintiff’s motion for appointment of counsel is denied.

3    Motions for Copies

4           In ECF NO. 100, plaintiff is asking for a copy of 6 of his previously filed motions. In ECF NO.

5    107, plaintiff is asking for a copy of all previously filed motions.

6           The right to meaningful access to the courts does not confer a right to free unlimited photocopies.

7    See Sands v. Lewis, 886 F.2d 1166 (9th Cir. 1989) (citing Jones v. Franzen, 697 F.2d 801, 803 (“[B]road

8    as the constitutional concert of liberty is, it does not include the right to xerox.” (7th Cir. 1983)); see also

9    Wanninger v. Davenport, 697 F.2d 992, 994 (11th Cir. 1983); Johnson v. Parke, 642 F.2d 377, 380 (10th

10   Cir. 1981); Harrell v. Keohane, 621 F.2d 1059, 1060-61 (10th Cir. 1980). Although the Ninth Circuit has

11   not spoken on the issue, courts in other jurisdictions have not allowed plaintiffs proceeding in forma

12   pauperis to receive free copies of documents from the court without the plaintiff demonstrating a specific

13   showing of need. See, e.g., Collins v. Goord, 438 Supp. 2d 399 (S.D.N.Y. 2006); Guinn v. Hoecker, 43

14   F. 3d 1483 (10th Cir. 1994). In this instance, Plaintiff has not demonstrated a particularized need for a

15   copy of his previously filed motions.

16          Accordingly,

17          IT IS HEREBY ORDERED that the Motion for Appointment of Counsel (ECF No. 97), Motion

18   for Copy of Documents Needed (ECF No. 100), and, Motion for Copy of Documents Needed (ECF NO.

19   107), are DENIED.

20

21          DATED this 26th day of March, 2019.
                                                                     _________________________
22                                                                   CAM FERENBACH
                                                                     UNITED STATES MAGISTRATE JUDGE
23

24

25
